DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/2/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 6/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,865,135 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Reasons for Allowance
In response to the RCE filed on 8/2/22, claims 1-19 & 21-25 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claim 1.  The prior art fails to disclose or teach a method for providing a manufactured, pre-printed, random draw lottery ticket comprising: (a) receiving, by a third-party transaction processor, a transaction request from a retailer point of sale (POS) to activate the manufactured, pre-printed, random draw lottery ticket, wherein the manufactured, pre-printed, random draw lottery ticket is selected by a customer prior to initiation of a check-out process and is presented by the customer for activation during the check-out process, wherein the third-party transaction processor receives transaction requests from a plurality of different retailers; (b) providing, via a first secured communication, by the third-party transaction processor, to a lottery administration system unique identification information associated with pre- printed lottery ticket information received from a retailer POS without the use of lottery hardware; and (c) receiving, via a second secured communication, by the third-party transaction processor, from the lottery administration system, indication that draw information has been associated with the manufactured, pre-printed, random draw lottery ticket.  As required by the independent claim 1.
The closest prior art appears to be Gilmore et al. (US Patent Pub. 20050233797; referred to hereinafter as Gilmore), in view of McBride (US Patent Pub. 20090227320; referred to hereinafter as McBride).  Gilmore disclose a method and system of selling an on-line lottery game ticket to a lottery game player within a store, the store having a networked POS system with at least one POS terminal equipped with a bar code reader adapted to scan product identification codes, and thus lottery play slips, thereat. The lottery game player selects the game to be played and presents either at least one on-line lottery game token so that the bar code on the token may be scanned at a POS terminal of the system, or a lottery/wager play or bet slip to be scanned at the POS terminal, or verbally requests the game and game play indicia selected by the player and which is then keyed into the POS terminal.  McBride teach a lottery system which allows players to participate in the lottery game, when the lottery player activates the lottery ticket through entry of the unique activation coding information number at the Internet web site, the Internet web site opens a corresponding unique playing account solely associated with the lottery ticket for the lottery player to access.  However, neither Gilmore nor McBride, individually or in combination with each other disclose or teach all the recited claim limitations, as require by the independent claim 1.  Consequently, claims 1-19 & 21-25 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649